Citation Nr: 1324945	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to service connection for a post-total hip replacement (THR) left hip disability, claimed as secondary to residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1942 to November 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In January and June 2011 and July 2012, the case was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2011). 38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDING OF FACT

By July 31, 2012 correspondence, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to properly adjudicate his claims for service connection for residuals of a right knee injury and post-THR left hip disability; more than a year has lapsed since the initial request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for requested critical evidence needed to properly adjudicate his claims of service connection for residuals of a right knee injury and post-THR left hip disability within a year following the date of the request, the Veteran has abandoned such claims, and his appeal in the matters must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In full compliance with the Board's July 2012 remand, the RO (via the Appeals Management Center (AMC)) sent the Veteran a letter that included VCAA compliant notice and requests for identifying information and releases for private medical treatment.  As explained below, pertinent (and perhaps critical) evidence in the matters on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made the necessary attempt to secure from the Veteran releases for outstanding postservice treatment records.  He has not provided the requested identifying information and authorizations during the one year period that followed the RO's July 2012 request.  Further, he has not responded to January and March 2013 letters from the Board inquiring as to his intent to provide the requested authorizations (a June 2013 statement that he does "not currently have any additional evidence to submit regarding [his] appeal" is not responsive to this request).  Hence, further development for such records cannot proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's January 2011, June 2011 and July 2012 remands instructed the RO to secure records from Dr. Reynolds and from South Suburban Hospital, private health care providers, (after obtaining from the Veteran identifying information and releases).  The June 2011 and July 2012 remands specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  [Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012) the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.]

On July 31, 2012, the RO (via the AMC) sent the Veteran a letter asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his private treatment for the disabilities at issue from Dr. Reynolds and from South Suburban Hospital.  He did not provide the requested identifying information and authorization for VA to obtain his records from Dr. Reynolds and from South Suburban Hospital (his September 2010 Travel Board hearing testimony includes his recollection that, after he retired in 1981, he began to see a private physician, Dr. Reynolds, and sought treatment at South Suburban Hospital when his hip went out.)  The RO then readjudicated the matter in January 2013 and returned the case to the Board.  Thereafter, in response to January and March 2013 letters from the Board inquiring as to his intent to provide the requested authorizations; in February and June 2013 communications the Veteran stated that he does "not currently have any additional evidence to submit regarding [his] appeal."  He did not provide the identifying information and authorizations for releases of records or indicate his intention to do so.  More than a year has now passed since the July 2012 letter requesting the authorization for VA to secure the private treatment records was sent. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claims for service connection for residuals of a right knee injury and post-THR left hip disability.  Such evidence is necessary to properly adjudicate the claims on appeal.  The Board observes that in a claim for service connection all evidence bearing on the etiology of the disability is pertinent evidence that must be considered.  Here the record reflects that the Veteran testified under oath that he received private medical treatment for his claimed disabilities from the named providers whose records are sought.  Such records are pertinent evidence.

The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that in the circumstance presented the claims will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  

As the Veteran has abandoned his claims of service connection for residuals of a right knee injury and post-THR left hip disability, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.



ORDER

The appeal seeking service connection for residuals of a right knee injury and post-THR left hip disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


